WIGGINTON, Chief Judge.
Plaintiffs have appealed an order granting defendant’s motion for new trial grounded upon the finding by the trial court that the verdict is contrary to the law and the evidence in the case.
*387In Cloud v. Fallis1 the Supreme Court held that a trial judge should always grant a new trial if he finds that the jury has been deceived as to the force and credibility of the evidence or has been influenced by considerations outside the record. It further held that inasmuch as motions for new trial are granted in the exercise of a sound, broad discretion, the ruling should not be disturbed in the absence of a clear showing that it has been abused. The burden to make error clearly appear is on the appellant.
Appellants having failed to clearly demonstrate error in the ruling complained of, the order appealed is affirmed.
CARROLL, DONALD K., and SPEC-TOR, JJ., concur.

. Cloud v. Fallis (Fla.1959), 110 So.2d 669.